Case 2:20-cv-00237-JDL Document 11-4 Filed 10/05/20 Page 1 of 18                PageID #: 331




         MAINE
STATE OF MAINE                                                22,201
                                                         June 22, 20111
PUBLIC UTILITIES
PUBLIC UTILITIES COMMISSION
                 COMMISSION
                                                                     II)
                                                         ORDER (PART II)

       BOXER-COOK, ET AL,
ELISA BOXER-COOK,                                               No. 2010-345
                                                         Docket No.
            Commission Investigation
Request for Commission  lnvestigation in
Pursuing the Smart Meter Initiative
Pursuing

TERESA SWINBOURNE,
         SWINBOURNE, ET AL.,                                        2010-389
                                                         Docket No. 2010-389
Request for Commission Investigation
Request                    lnvestigation into
Unreasonable, Insufficient
Unreasonable,   Insufficient and
Discriminatory Decisions to Implement
Discriminatory                Implement the
       Smart Meters
use of Smart Meters to CMP
                         CMP Customers
                               Customers
Disregarding Choice in Regards to
Disregarding
                                    Right to
Wireless Activity and Consumer's Right
Privacy Within Their Homes
Privacy               Homes

SUZANNE A FOLEY-FERGUSON,
SUZANNE      FOLEY-FERGUSON, ET AL,                             No. 2010-398
                                                         Docket No. 2010-398
Request for Commission Investigation
Request                 lnvestigation Into
                                      lnto
Advanced Metering Infrastructure In
                    Legislature
Accordance with the Legislature

STEPHEN & DIANE WILKINS, ET AL,                                     2010-400
                                                         Docket No. 2010-400
                         lnvestigation Into
Request for Commission Investigation   lnto
                                Rights and
CMP's Violation of Homeowner Rights
    Exposure of the Public Health Risk
the Exposure                      Risk of
      Meters
Smart Meters

JULIE TUPPER, ET AL                                             No. 2011-085
                                                         Docket No. 201 1-085
Request for Commission Investigation
Request                 lnvestigation to
           Customers to Retain Existing
Allow CMP Customers             Existing
Analog Meters
       Meters

                                           LITTELL, Commissioners'
             WELCH, Chairman; VAFIADES and LITTELL, commissioners1



1.
I.     SUMMARY

                                Commission directs Central Maine Power Company
        Through this Order, the Commission
           include customer "opt-out"
(CMP) to include             "opt-out" alternatives
                                       alternatives as part of its advanced
                                                                   advanced metering
                                                                              metering
infrastructure (AMI) or "smart meter"
infrastructure                 meter" initiative.
                                       initiative. Specifically,
                                                   Specifically, CMP  is directed to provide
                                                                         directed    provide
its customers with alternatives to a standard
                                     standard wireless smart meter
                                                                 meter under the terms and
                                                                                         and

          Chairman Welch did not participate
        1 Chairman               participate in the above captioned proceedings, did not
                                deliberations of these matters, and takes no part
            in the Commission's deliberations
participate in                                                               part in
                                                                                  in this
Order.
Case 2:20-cv-00237-JDL Document 11-4 Filed 10/05/20 Page 2 of 18                  PageID #: 332

Order (Part II)                           - -
                                          -2-                              2010-345, et al.
                                                                Docket No. 2010-345,    a!.
                                                                                         -.



           specified in this Order and the Part I Order. We issue this decision in
conditions specified                                                               in two
parts. On May 19,               Commission
                     201 1, the Commission
                 19, 2011,                    issued a Part I
                                                            I Order that contained
                                                                         contained its
                 proceeding. This Part IIII Order contains the background,
decision in this proceeding.                                   background, analyses,
                                                                             analyses, and
reasoning underlying
reasoning  underlying the decision in
                                    in this proceeding.
                                            proceeding.

II.
II.    BACKGROUND
       BACKGROUND

       A.              Meterina Infrastructure/Smart
              Advanced Metering lnfrastructurelSmart Meters

                               proceedings, the Commission, on February
               After extensive proceedings,                             February 25, 2010,
                                                                                       2010,
issued an order approving the installation
issued                           installation of AMI
                                                 AM1 technology for CMP,CMP, finding that the
benefits in terms of customer supply savings and utility operational cost savings are
          exceed the costs of the investment. Order
likely to exceed                                  Order Approving Installation
                                                                      Installation of AMI
                                                                                   ofAMl
 Technology, Docket No. 2007-21501)
Technology,                2007-215(11) (Feb.
                                         (Feb. 25, 2010). AMI AM1 includes smart meters
                                                                                    meters and
related systems that allow for automated and remoteremote meter reading,
                                                                   reading, detailed customer
         measurement and data storage, and communications to and from customer
usage measurement
          AM1 provides
meters. AMI   provides both utility operational
                                    operational savings (e.g., lower storm restoration
                                                                                restoration
              platform for programs that allow customers to lower their energy costs
costs) and a platform
                                     information and pricing programs that better reflect
through more accurate and timely information
                                           electricity costs (e.g., time-of-use rates).
the hourly and seasonal differences in electricity

                                                                 AM1 by CMP,
               In a previous order approving the installation of AMI    CMP, subject to
                                                                  Commission described
the receipt of a Department of Energy (DOE) grant award, the Commission
AM1 as:
AMI

                  important technology that will ultimately reduce utility
              an important
              operational costs, improve customer service and provideprovide
                                necessary tools to use electricity more
              customers with necessary
                                                      bills, for example, by
              efficiently and lower their electricity bills,
              reducing or shifting usage during high cost periods in
              response to market price signals. In   In particular,
                                                        particular, AMI
                                                                    AM1 and
              associated systems are necessary
              associated                necessary to provide customers with
                                       rates that are time-differentiated
              the option of obtaining rates             time-differentiated to
              more closely reflect the actual power costs through the day.

Order Approving Installation
Order             Installation of
                               of AMI
                                  AM1Technology,
                                      Technology, Docket No. 2007-21501)
                                                               2007-215(11) at 2 (July 28,
                                         notified CMP that it had received
2009). On October 27, 2009, the DOE notified                      received approximately
                                                                           approximately
$90 million (representing                           AM1 project) in funding under the
            (representing 50% of the cost of CMP's AMI
DOE'S Smart Grid Investment
DOE's               investment Grant Program.
                                       Program.

                CMP's AMI           communicates and transmits data using a "mesh"
                         AM1 system communicates                                "mesh"
                                           meters, wireless repeaters
network made up of individual customer meters,              repeaters and other devices
that will be installed
              installed throughout CMP's service territory. A radio
                                                              radio device in the meters
                                                                                  meters
                                        network devices within a Neighborhood
communicates with other meters and network                        Neighborhood Area
                  Neighborhood Area Networks
Network. The Neighborhood             Networks link to the Wide Area Network, which is a
high capacity wireless communications network over CMP's entire service area that
         information to and from the Head
moves information                     Head End System,
                                                System. The Head     End System is the
                                                               Head End
                      AM1 System, and coordinates
"controller" for the AMI               coordinates information flows between CMP
Case 2:20-cv-00237-JDL Document 11-4 Filed 10/05/20 Page 3 of 18                   PageID #: 333

Order (Part II)                           -3-                    Docket No. 2010-345, et al.


                             Data Management System. The meters
customers and CMP's Meter Data                               meters and other devices
                         radio frequency (RF) signals between various points
transmit data by sending radio                                        points in the
network.

       B.
       B.      Customer Complaints

               1.
               1.                Complaint
                      Boxer-Cook Complaint

                                          2010, the Commission received a complaint
                       On October 25, 2010,                                      complaint signed
    Elisa Boxer-Cook
by Elisa   Boxer-Cook and 11 11 other persons
                                        persons against CMP, stating that CMP's acts and
practices with respect to the installation
                                 installation of smart meters are unreasonable,
                                                                    unreasonable, inadequate
                                                                                      inadequate
     inconsistent with legislative
and inconsistent         legislative mandates. Specifically,
                                                  Specifically, the Boxer-Cook
                                                                    Boxer-Cook Complaint
                                                                                    Complaint
       information and authorities which indicate
cited information                            indicate that the non-ionizing
                                                               non-ionizing RFRF radiation
                                                                                   radiation that
would be emitted
            emitted by the smart meter mesh network could be a potential
                                                                       potential cause of cancer
and that further research is required. In   In addition, the Boxer-Cook Complaint
                                                                           Complaint stated that
there are individuals
            individuals who suffer from medically
                                           medically confirmed sensitivities
                                                                  sensitivities to non-ionizing
                                                                                   non-ionizing
    radiation and who would be exposed
RF radiation                        exposed to such radiation involuntarily
                                                                  involuntarily under CMP's
smart meter program.

                                                              issued a Notice
                       On October 25, 2010, the Commission issued       Notice of
             notifying CMP of the Boxer-Cook
Complaint, notifying               Boxer-Cook Complaint
                                                Complaint and directing that a response
                                                                               response be
             I 0 days as required by statute,
filed within 10                      statute, 35-A M.R.S,A.
                                                   M.R.S.A. § 1302.
                                                              1302. On November
                                                                         November 3, 3,
                                            Boxer-Cook Complaint in the form of a general
2010, CMP filed an initial answer to the Boxer-Cook
               allegations. On November 9, 2010, the Public Advocate filed a letter
denial of the allegations.
supporting the Complaint's
                  Complaint's request for the Commission
                                              Commission to open an investigation.
                                                                      investigation.

                     On November 16, 16,2010,                                 Boxer-Cook
                                        2010, CMP filed a response to the Boxer-Cook
Complaint, asking that the Commission dismiss
Complaint,                               dismiss the Complaint on the grounds that it is
                      response, CMP stated that there is no credible support for an
without merit. In the response,
assertion that the extremely low power and intermittent
                                             intermittent RF transmissions emitted
                                                                              emitted by the
AM1 devices can have any adverse health effects on any customer. Specifically,
AMI                                                                     Specifically, CMP
stated that the use of AM1            approved under the standards for RF
                       AMI devices is approved                              RF by the
         Communications Commission (FCC),
Federal Communications                  (FCC), the entity charged by Congress
                                                                       Congress with
ensuring the safety of transmitting devices, and that the emissions levels
                                                                      levels are far below
                                                                                     below
those found by the FCC to be safe for RFRF exposure. Moreover,
                                                        Moreover, CMP stated that claims
     customers may become sick from radiation
that customers                          radiation in the form of RF
                                                                 RF emitted from smart
             associated technologies are not supported by the scientific
meters and associated                                            scientific community.
                                                                            community.

                                    13, 2010, the Complainants
                       On December 13,              Complainants filed a Reply
                                                                         Reply to CMP's
Request for Dismissal.
               Dismissal. The Reply stated that CMP's view of the scientific
                                                                    scientific debate on
                                       misleading and misses the point of the Complaint,
smart meters is selective, one-sided, misleading                                 Complaint,
which is that CMP's refusal to allow an opt-out option to customers, given the serious
     unresolved concerns regarding health
and unresolved                        health risks associated
                                                   associated with smart meter
installations, is an unreasonable
installations,       unreasonable act or practice
                                         practice that the Commission can and should
                                                                                  should
correct.

                   In response to the Boxer-Cook Complaint, and the subsequently
                   In                                                   subsequently
filed Swinbourne Complaint (see section IIII (B)(2) below),
                                                    below), the Commission
                                                                Commission initiated
                                                                           initiated an
Case 2:20-cv-00237-JDL Document 11-4 Filed 10/05/20 Page 4 of 18                  PageID #: 334

            ll)
Order (Part II)                          -4-                          No. 2010-345, et al.
                                                               Docket No.


investigation into whether CMP's act or practice
investigation                                practice of not allowing customers
                                                                       customers the option to
choose not to have
                have a smart meter installed
                                      installed or to otherwise opt-out of the program
                                                                                 program is
unreasonable, insufficient
unreasonable,    insufficient or unjustly discriminatory.
                                          discriminatory. Notice
                                                            Notice of
                                                                   o f Investigation,
                                                                       Invesfigation, Docket
Nos. 2010-345, 2010-389 (January 7, 2011)
Nos.                                       201 1) (Opt-Out Investigation).
                                                            Investigation).

              2.                 Complaint
                      Swinbourne Complaint

                      On December 13,13, 2010, the Commission received
                                                                  received a complaint
                                                                              complaint
signed by Teresa Swinbourne
                    Swinbourne and 9 other persons
                                             persons against CMP, stating that CMP's
deployment of smart meters is unreasonable,
                                 unreasonable, insufficient
                                                 insufficient and discriminatory
                                                                  discriminatory in that it
                              differentiation among the customer base in regards
disregards customer choice, differentiation                                  regards to
         activities and consumers' right to privacy
wireless activities                          privacy within their homes. The Swinbourne
                                                                               Swinbourne
Complaint stated that the complainants have requested opt-outs from the wireless smart
Complaint
        and have been informed by CMP that such opt-outs are not an option.
meters and                                                                 option. The
                             information can be transmitted through dedicated
Complaint stated that meter information                                 dedicated phone
      and therefore the smart grid
lines and                     grid function does not depend upon wireless service.

                                                                 issued a Notice
                        On October 25, 2010, the Commission issued          Notice of
              notifying CMP of the Swinbourne Complaint and directing that a response be
Complaint, notifying
             10 days as required
filed within 10           required by statute, 35-A M.R.S.A. § 1302.
                                                                  1302. On December
                                                                              December 21,
2010, CMP filed its response to the Swinbourne Complaint, stating that it should be
dismissed as without merit. CMP stated that the Swinbourne Complaint raises      raises the
                       Boxer-Cook Complaint
same issues as the Boxer-Cook       Complaint and that the requested hard hard wired option
                                                                             established by
fails to meet the Company's operational obligations and requirements established
     Commission and the DOE. On December 22, 2010, the Public Advocate submitted
the Commission
                                                investigate the feasibility of aa hard
a letter stating that the Commission should investigate                           hard wired
alternative to CMP's wireless meters.

                                          Commission responded
                  As mentioned above, the Commission    responded to the
               Boxer-Cook Complaints
Swinbourne and Boxer-Cook Complaints by initiating the Opt-Out Investigation.
                                                               Investigation.

              3.     Folev-Ferquson Complaint
                     Foley-Ferguson Compiaint

                      On December 17,17, 2010, the Commission
                                                    Commission received
                                                                 received aa complaint
                                                                             complaint
                         Foiey-Ferguson and 10
signed by Suzanne A. Foley-Ferguson            10 other persons against CMP, requesting
                                                                                 requesting
         Commission open a proceeding
that the Commission            proceeding to investigate
                                              investigate the potential health effects of RF
                                                                                          RF
                  emitted from wireless smart meters. Additionally, the complainants
radiation that is emitted                                                 complainants
           Commission to explore alternative
asked the Commission                alternative modes of data transmission, including
                                                                               including
hard-wired as opposed to wireless smart meters.
hard-wired

                       On December 20,20,2010,                   issued a Notice of
                                          2010, the Commission issued
                                   Foley-Ferguson Complaint and directing that aa
Complaint, notifying CMP of the Foley-Ferguson
response be filed within 1010 days as required by statute, 35-A M.R.S.A. § 1302.
                                                                             1302. On
                                     Response to the Complaint, denying the allegations
December 23, 2010, CMP filed its Response                                      allegations
                                 raised the same issues as the earlier Boxer-Cook
and stating that the Complaint raised                                   Boxer-Cook and
                                  incorporated its response
Swinbourne Complaints. CMP incorporated            response to the earlier Complaints
                                                                           Complaints and
                           Foley-Ferguson Complaint
stated its belief that the Foley-Ferguson  Complaint lacked
                                                       lacked substantive
                                                              substantive merit and should
be dismissed. Additionally, on January 13, 13, 2011,
                                               201 1, CMP supplemented
                                                           supplemented its December
                                                                             December 23,
Case 2:20-cv-00237-JDL Document 11-4 Filed 10/05/20 Page 5 of 18                  PageID #: 335

            !I)
Order (Part II)                           -5-                          No. 2010-345, et al.
                                                                Docket No.              at.


                     more detailed information regarding feasibility and cost issues
     Response with more
2010 Response
associated with a hard-wired system as opposed to wireless smart meters.

                         February 18,
                     On February    18,201
                                       2011,1, the Commission issued
                                                                issued a Notice of
lnvestigation that consolidated
Investigation      consolidated the Foley-Ferguson
                                     Foley-Ferguson Complaint (as well as the Wilkins
                        11 (B)(4) below) into the Opt-Out Investigation
Complaint, see section II                                                insofar as the
                                                           lnvestigation insofar
            concerned CMP's act and practice
Complaint concerned                    practice of not allowing customers the choice to
                                           installed.'
opt-out of having a wireless smart meter installed.2

              4.      Wilkins Complaint

                       On December 22, 2010, the Commission received received a complaint
signed by Dianne Wilkins and 13   13 other persons
                                            persons against CMP, asking that the
                         investigation into whether CMP has the legal right to (1)
Commission open an investigation                                                   ( I ) enter
         property to replace existing meters,
private property                        meters, and (2)
                                                    ( 2 ) enter private property via RF waves.
                                                                         determines that CMP
Additionally, the Wilkins Complaint asked that, if the Commission determines
                                               property, it order the installation
is within its legal authority to enter private property,              installation of non-RF
                                                                                       non-RF
                 meters instead
emitting smart meters     instead of wireless smart meters.

                       On December 22, 22,2010,
                                           2010, the Commission issued a NoticeNotice of
                                            Complaint and directing that a response
Complaint, notifying CMP of the Wilkins Complaint                              response be filed
within 1010 days as required
                     required by statute, 35-A M.R.S.A. §  3 1302.
                                                             1302. On January 3, 2011,
                                                                                     201 1, CMP
          Response to the Wilkins Complaint, denying its allegations and stating the
filed its Response
             raised the same public health
Complaint raised                      health concerns as the earlier complaints.
                                                                        complaints. CMP
                                    Boxer-Cook and Swinbourne Complaints
incorporated its response to the Boxer-Cook                          Complaints and reiterated
                                                                                      reiterated
                                                                           lacked substantive
its position that the public health concerns in the Wilkins Complaint lacked
merit and should be dismissed. With regardregard to the property rights concerns in the
                                                  Commission-approved Terms and
Wilkins Complaint, CMP stated that under its Commission-approved
                                             install the meter of its choice and to have
Conditions, it has the right to select and install
access to aa customer's property as a condition
                                         condition of providing electrical service.
                                                                             service.
                                        property rights concerns in the Wilkins Complaint
Accordingly, CMP asserted that the property
                                   merit.
should be dismissed as without merit.

                     On February 18,18,201  I,
                                        2011,                   issued a Notice
                                              the Commission issued      Notice of
lnvestigation that consolidated the Wilkins Complaint
Investigation                                Complaint into the Opt-Out Investigation
                                                                         lnvestigation
                                                                     allowing customers
insofar as the Complaint concerned CMP's act and practice of not allowing
the choice to opt-out of having aa wireless smart meter installed.3
                                                        in~talled.~


        In its February 18,
      2 In                18, 2011
                              201 1 Notice
                                    Notice of Investigation,
                                              lnvestigation, the Commission
                                                                 Commission stated
                                                                            stated that the
               investigation would not include an examination of whether CMP's AMI
consolidated investigation                                                        AM1
technology should be changed to an entirely non-wireless
                                                 non-wireless alternative.

        3 In the February  18, 2011 Notice of Investigation,
                 February 18,                  lnvestigation, the Commission dismissed as
without merit that portion of the Wilkins Complaint
                                            Complaint that alleged a violation of customers'
                                                                                  customers'
                                                         Conditions, CMP has the right to
property rights, stating that under its filed Terms and Conditions,
                    metering equipment and access a customer's premises
select the type of metering                                         premises for purposes
                                                                                   purposes
                 replacing metering equipment.
of installing or replacing
Case 2:20-cv-00237-JDL Document 11-4 Filed 10/05/20 Page 6 of 18               PageID #: 336

            II)
Order (Part II)                         -6-                  Docket No. 2010-345, et al.



              5.
              5.     Tupper Complaint

                                         201 I , the Commission received
                       On February 23, 2011,                      received aa complaint
signed by Julie  Tupper   and  10
                              10  other persons
                                        persons    against CMP,  requesting  that the
Commission: 1)
Commission:   I ) require
                  require CMP to allow its customers
                                            customers to choose to retain their existing
analog meters; and 2) investigate the feasibility of "reasonable" smart-meter-free
                                                                     smart-meter-free areas
       homes of individuals
around homes        individuals who have been
                                          been physically
                                                  physically impacted by smart meters.

                                         201 1, the Commission issued
                       On February 23, 2011,                     issued aa Notice
                                                                           Notice of
              notifying CMP of the Tupper Complaint and directing that aa response be filed
Complaint, notifying
within 1010 days as required
                     required by statute, 35-A M.R.S.A. § 1302.                 201 1, CMP
                                                            1302. On March 4, 2011,
          Response to the Complaint, incorporating
filed its Response                      incorporating by reference its responses
                                                                       responses in Boxer-
                                                                                      Boxer-
Cook and Swinbourne Complaints and asking the Commission to deny the request to
                                            consistent with the Commission's January 7,
investigate the alleged health concerns consistent
201 1 Notice
2011    Notice of Investigation.
                  lnvestigation. In
                                 In addition, CMP stated that the opt-out issues raised
                                                                                   raised in
              Complaint are already being addressed
the Tupper Complaint                         addressed in the ongoing investigation
                                                                        investigation and aa
      investigation is not warranted.
new investigation

                                    201 I,the Commission
                       On April 22, 2011,     Commission issued a Notice
                                                                   Notice of Investigation
                                                                             lnvestigation
and Consolidation
     Consolidation that consolidated the Tupper Complaint into the Opt-Out
lnvestigation insofar as the Complaint concerned
Investigation                            concerned CMP's act and practice of not allowing
                                               having a wireless smart meter installed
individual customers the choice to opt-out of having                          installed and
                         meters4
to retain their existing meters.4

              6.     Customer Letters

                                                                      letters from CMP
                     The Commission has received a large number of letters
customers expressing
            expressing serious concerns regarding
                                         regarding the smart meter program. These
          included potential health and safety impacts,
concerns included                              impacts, privacy and security risks,
                                                                             risks, and
oossible interference
possible interference with wireless devices.

       C.     Maine Center for Disease
              Maine            Disease Control
                                       Control

                At the request of the Public
                                      Public Advocate, the Maine
                                                           Maine Center for Disease
                 conducted an examination
Control (CDC) conducted         examination of the health
                                                   health impacts of smart meters
                                                                           meters through
                health studies and assessments
the review of health                assessments by government agencies
                                                                agencies  and some
           private and academic organizations.
affiliated private                 organizations. The CDC report concluded:
                                                                  concluded:

              In conclusion,
              In conclusion, our review of these agency assessments
                                                         assessments and
                             indicate any consistent or convincing
              studies do not indicate

       4
       4In its April 22, 2011
        In               201 1 Notice of Investigation,
                                          lnvestigation, the Commission dismissed
                                                                        dismissed as
                                                                     establishment of
without merit that portion of the Tupper Complaint that sought the establishment
      meter-free areas, stating that the concept would preclude customers
smart meter-free                                                   customers in specified
                                                                                specified
geographical areas from obtaining a wireless smart meter which is now the standard
                       service territory.
meter type in CMP's service
Case 2:20-cv-00237-JDL Document 11-4 Filed 10/05/20 Page 7 of 18                       PageID #: 337

            I!)
Order (Part II)                               - -
                                              - 77 -                Docket No. 2010-345,
                                                                               2010-345,et al.

                    evidence to support a concern
                    evidence              concern for health
                                                       health effects related
                                                                      related to
                    the use of radiofrequency
                               radiofrequency in the range
                                                     range of frequencies and
                                          meters. They also do not indicate an
                    power used by smart meters.
                                   EMF exposure and symptoms that have been
                    association of EMF
                    described as electromagnetic
                    described     electromagnetic sensitivity.

Maine CDC Executive
Maine       Executive Summary
                      Summary of
                              of Review
                                 Review of
                                        of Health
                                           Health Issues
                                                  Issues Related
                                                         Related to Smart
                                                                    Smart Meters,
Nov. 8,
Nov. 8. 2010.

Ill.
III.         OPT-OUT INVESTIGATION
             OPT-OUT INVESTIGATION

             A.              lnvestiqation
                    Scope of Investigation

               In its January 7, 2011
               In                  201 1 Notice
                                           Notice of Investigation
                                                      lnvestigation (N01),
                                                                     (NOI), the Commission
                                            lnvestigation would be limited
stated that the scope of the Opt-Out Investigation                    limited to the issue of
whether CMP's position
                  position of not providing
                                    providing opt-out alternatives in its smart meter
             program is "unreasonable,
installation program     "unreasonable, insufficient
                                              insufficient or unjustly discriminatory"
                                                                        discriminatory" in the
context of the February
                February 25, 2010 Order Approving Installation of AM1            Technology
                                                                            AMI Technology
          No. 2007-21501)).
(Docket No.   2007-215(11)). In In initiating
                                   initiating the Opt-Out Investigation,
                                                             Investigation, the Commission
                                                                                 Commission
                                             determination on the merits
specifically stated that it is making no determination                merits of health,
                                                                                health, safety,
privacy or security concerns with respect to wireless smart meters.

              The Commission stated the Opt-Out Investigation
                                                     lnvestigation would examine
                                                                              individual
technically and economically feasible opt-out alternatives that would allow individual
                                           installation of wireless meters
customers to have a choice regarding the installation               meters on their
                                   include, but not be limited to the following:
premises. The examination would include,

       •                                         communications do not occur through RF
             The feasibility of options in which communications                         RF (e.g.,
             "hard-wired" options);
             "hard-wired"
        •0                               customers to choose to maintain their existing meter;
             The feasibility of allowing customers                                      meter;
       •0    The cost (both up front and ongoing) of opt-out options, including
                                                                       including whether
             customers that choose an opt-out should pay any additional costs;
       •a    The impact
                  impact of opt-out options on the performance
                                                    performance of the AMI
                                                                        AM1 system and its
             benefits as outlined in our February
             benefits                     February 25, 2010 Order (including the impact
                                                                                 impact of opt-
                                                       load and respond
             out options on CMP's ability to manage load        respond to outages);
                                                                            outages);
       •0         impact of opt-out options on innovative
             The impact                         innovative technologies, such as electric cars
             and demand response; and
       •          consequences of opt-out options on CMP's DOE funding.
             Any consequences

NO! at 7.

             B.     Intervention
                    Intervention

                                          issued on January 31,
             Through procedural orders issued                31,201  1, February
                                                                 2011,  February 28,
2011, and March 23, 2011,
2011,                 201 I,the following individuals
                                          individuals were granted intervenor
                                                                   intervenor status and
      parties in the Opt-Out Investigation:
made parties                 Investigation:

                    ®   Elisa Boxer-Cook
                        Elisa Boxer-Cook
Case 2:20-cv-00237-JDL Document 11-4 Filed 10/05/20 Page 8 of 18               PageID #: 338

Order (Part II)
            11)                         -8-                  Docket No. 2010-345, et al.
                                                             Docket:No.

               •   Teresa Swinbourne
              •    Public Advocate
                   Public
              •*   Diane Wilkens
              •r   Suzanne Foley-Ferguson
                   Suzanne   Foley-Ferguson
              •*   Averyl Hill
              •r   Amy Blake
              •    Melissa Hutchison
                   Melissa
              •9   Julie Tupper
              •0   Aaron Scifres
              •    Karen  D'Andrea
                   Karen D'Andrea
              *r   Rep. Heather Sirocki
              •*   Rep. Ellie Espling
                               Espling
              •*   Elysia
                   Elysia Drew


       C.     Investigation Process
              Investigation

                response to the NOI,
             In response          NOI, CMP filed its direct case on the opt-out issues on
        18, 2011. Subsequently, technical conferences on the filing were held on
January 18,
January 24, 2011,
        24,201   1, January 26, 2011
                                 201 1 and February
                                           February 24, 2011.
                                                         201 1. In
                                                                In addition, CMP
                                    requests. The parties and the Commission's
responded to two sets of oral data requests.                        Commission's
                                        discussions that were ultimately unsuccessful.
Advisory Staff entered into settlement discussions                        unsuccessful.

                                        settlement discussions, the parties agreed to a
               After the conclusion of settlement
                                 Commission resolution
process that would allow for a Commission      resolution of the issues in the Opt-Out
lnvestigation in an expedited manner. The parties
Investigation                                  parties agreed that the Staff would submit a
                          record and the parties would then have an opportunity to file
bench analysis into the record
                                                  parties declined an opportunity
written comments on the bench analysis. The parties                    opportunity for an
evidentiary hearing or an oral argument before the Commission. The parties  parties agreed
                       resolving the issues of the Opt-Out Investigation,
that, for purposes of resolving                              Investigation, the Commission
                    materials that have been submitted in the consolidated dockets.
could consider all materials                                                   dockets.

IV.
IV.          PROPOSED OPT-OUT PROGRAM
       STAFF PROPOSED         PROGRAM

       A.                 Analvsis
              Staff Bench Analysis

                        21,201
               On April 21, 2011,1, the Advisory Staff submitted
                                                       submitted for Commission
                                                                     Commission
consideration the components of an opt-out program for customers that choose not to
                                insta~led.~
have a standard smart meter installed.5     Under the opt-out program, any CMP
                                           Under
residential or small commercial customer would be provided two opt-out alternatives: 1)  1)
an electro-mechanical meter (existing meter option); or 2) a standard smart meter with
             network interface
the internal network  interface card (NIC) operating in a receive-only mode (transmitter-
                                                                             (transmitter-
             Customers electing either opt-out option would be assessed both an initial
off option). Customers                                                             initial

                                        described in the bench analysis was the result
              proposed opt-out program described
       5 The proposed
of input and information provided        parties throughout the Opt-Out Investigation
                         provided by the parties                        lnvestigation
process.
Case 2:20-cv-00237-JDL Document 11-4 Filed 10/05/20 Page 9 of 18                PageID #: 339

      (Part II)
Order (Part II)                          -9-                             2010-345, et al.
                                                              Docket No. 2010-345,


                                                                   system costs CMP
charge and a monthly charge intended to cover the incremental system
                  provide and maintain the opt-out options.6
would incur to provide                             options6 The
                                                             The proposed
                                                                 proposed charges would
be aa $40.00 initial
               initial charge and a $12.00 monthly charge for the existing meter option and
aa $20.00 initial
          initial charge and aa $10.50 monthly charge for the transmitter-off option.

               Because the smart meter deployment
               Because                   deployment is ongoing throughout CMP's
service territory and many customers have already notified CMP of their desire to opt-
out,' the bench analysis
out,'             analysis included two approaches
                                        approaches for customer outreach and
              First, CMP would contact by telephone customers who have already
enrollment. First,
indicated that they did not want a standard smart meter. Second, before beginning
                                                                             beginning
deployment in aa particular area, CMP would notify customers in  in that area about the
available opt-out options and provide 30 days for customers to make an opt-out
enrollment decision.   Customers who do not elect an opt-out option during the 30-day
            decision. Customers
            period, and subsequently request
enrollment period,                     request an opt-out after the enrollment
                                                                     enrollment deadline,
                                                                                deadline,
would be subject to a surcharge of $25.00 in addition
                                              addition to the applicable opt-out charges.
                                                                                  charges.

             As part of the program, CMP would be required to develop and implement
                                          customers about the opt-out program
a communication plan intended to inform customers                       program during
AM1 deployment.
AMI  deployment. Under the bench analysis
                                    analysis proposal, the costs of the communication
                                                                        communication
plan would not be assessed tolo opt-out customers,
                                        customers, but rather included in the general
smart meter project revenue requirements to be assessed to all customers.

                       proposed opt-out program, customers eligible for the Low-
             Under the proposed
Income Home Energy
Income        Energy Assistance Program (LIHEAP) would be eligible
                                                              eligible for financial
                                                                   100% of the Federal
assistance. Such customers whose income is equal to or less than 100%              Federal
        Guidelines would receive assistance that covers 50% of both
Poverty Guidelines                                              both the initial
                                                                          initial and
                                       income is greater than 100%
ongoing monthly and customers whose income                    100% of the Federal
                                                                             Federal
                                                                    charges.
Poverty Guidelines would receive assistance that covers 25% of the charges.

            Finally, the bench analysis
            Finally,           analysis included
                                        included a deferral and reconciliation
                                                                reconciliation
                                    between the assumed opt-out participation
mechanism to capture the difference between                        participation level of
     customerseand actual participation levels.
9000 customers                           levels. The mechanism was proposed


       "he             charges in the bench analysis were based
         The proposed charges                                based on the incremental
                                                                            incremental
                                                                            ODR-02-08
costs associated with the options that were initially estimated by CMP in ODR-02-08
                        201 1. Staff reduced
submitted on March 10, 2011.         reduced or eliminated
                                                  eliminated certain costs it considered to
   unsubstantiated, not incremental, or unduly
be unsubstantiated,                     unduly speculative. The details of these
                  provided in Attachment 1 to the bench
adjustments were provided                            bench analysis.

       '      request, CMP agreed to allow customers
      ' Upon request,                      customers to maintain their existing meters
                                                                                meters
pending the outcome of the Commission's Opt-Out Investigation.
                                                 Investigation.

                                               estimate of 9,000 customers participating
        8 As noted in the bench analysis, the estimate                       participating in
                           based on 1.5%
an opt-out program was based         1.5% of the customer population that had already
asked CMP not to install a smart meter.
                                   meter. As of January 7, 2011,
                                                             201 1, after 100,000
                                                                          100,000 smart
         had been installed,
meters had         installed, 1.5%
                              1.5% of customers
                                      customers requested that a smart meter not not be
                 approximately 609,000 active
installed. With approximately            active customer meters across CMP territory,
                                                                                territory, if
Case 2:20-cv-00237-JDL Document 11-4 Filed 10/05/20 Page 10 of 18                  PageID #: 340

            II)
Order (Part II)                          - 1100 -                       No. 2010-345, et al.
                                                                 Docket No.


                                                 rates to be very difficult to predict and
                                  participation rates
because the Staff viewed actual participation
participation rates
participation rates that are higher or lower than assumed levels could result in CMP
       over-recovering or under-recovering
either over-recovering                        incremental opt-out program costs.
                           under-recovering incremental

       B.                 Bench Analysis
              Comments on Bench

                                        comments on the bench
            The following parties filed comments        bench analysis:
                                                              analysis: CMP,
                                                                        CMP, the
                                       Foley-Ferguson, Ms. Swinbourne,
Public Advocate, Ms. Boxer-Cook, Ms. Foley-Ferguson,       Swinbourne, Ms.
                                                                        Ms. Wilkins,
Ms. D'Andrea, Ms. Tupper and Rep. Sirocki.

              1.
              1.      Central Maine Power

                        CMP urged the Commission to reject the opt-out program
presented in the bench
presented            bench analysis on the grounds that there is no basis to conclude that
the smart meter project without a customer opt-out provision
                                                         provision is unreasonable,
                                                                      unreasonable,
insufficient or unjustly discriminatory. CMP argued that any opt-out option is
inconsistent with the required
                         required AMI
                                  AM1 capabilities specified
                                                    specified in the Commission's February
                                                                                      February
25, 2010 Order in the AMI AM1 proceeding (Docket No. 2007-21500)
                                                        2007-215(11)) and that there is no
           scientific evidence
credible scientific   evidence to warrant any opt-out option. In the event the Commission
                                                                                    Commission
decides to adopt an opt-out program, CMP argued that it should  should not include an existing
        alternative, because
meter alternative,    because multiple options will create confusion and complicate
                                                                            complicate
                       operational impacts of the program. Moreover,
administrative and operational                                Moreover, CMP stated that the
                          provides substantially greater functionality that will streamline
transmitter-off option provides                                                  streamline and
standardize the loadload settlement process,
                                    process, support participation in demand
                                                                        demand response
                                                                                  response and
time of use programs, simplify testing and inventory management and avoid     avoid separate
                                     processes.
meter troubleshooting tools and processes.

                   In addition, CMP opposed recovery
                   In                        recovery of the costs of the
               plan and AMI
communication plan       AM1 vendor development
                                    development costs from the general body of
                                                                        AM1
ratepayers and asks that the communication plan sunset once the initial AMI
deployment is complete in 2012.

                      Finally, CMP asked that it be allowed
                      Finally,                      allowed to recover any major
           related to the opt-out program that may not have been foreseen in this
expenses related
investigation. CMP points out that it developed
                                       developed the incremental costs of an opt-out
program over what CMP calls an extremely accelerated schedule and, accordingly, it
                    recovery of legitimate and
should be allowed recovery                 and prudently
                                               prudently incurred costs of the opt-out
program.

              2.      Intervenors
                      Intervenors

                                                                  commented generally in
                     The Public Advocate and other intervenors commented
                                                                       reasonable
support of the opt-out program described in the bench analysis as a reasonable
                                                       parties noted that an opt-out option
approach that is in the overall public interest. These parties                       option


1.5% of customers opt-out of the program,
1.5%                             program, this would result in approximately
                                                               approximately 9,000 opt-
outs.
Case 2:20-cv-00237-JDL Document 11-4 Filed 10/05/20 Page 11 of 18                     PageID #: 341

            II)
Order (Part II)                            - -
                                           - 11 -                         No. 2010-345, et al.
                                                                   Docket No.


is justified by the large number of customer complaints
                                              complaints submitted to the Commission
                                                                           Commission
and the very strong concern expressed
                               expressed by customers over a requirement that, in order
to receive electric service from CMP, they must have a wireless smart meter installed
                                                                                 installed
                                               intervenors stated that to address
on their premises. The Public Advocate and intervenors                    address the
health, privacy and other concerns, customers must have the option to maintain their
existing meters. They note that the transmitter-off option still involves a wireless meter
that receives signals and collects interval data that can be subject to hacking.
                                                                        hacking.

                         Ms. Foley-Ferguson,
                         Ms. Foley-Ferguson, Ms. D'Andrea
                                                      D'Andrea and Ms. Tupper commented
that customers should not be charged to opt-out of the wireless smart meter program,
because no one should have to compromise when it comes to their health and privacy
concerns in their own homes and the additional opt-out costs would be small if charged
                           Foley-Ferguson also argued that the estimated incremental
to all ratepayers. Ms. Foley-Ferguson                                            incremental cost
                            over-estimated because
of customer opt-outs is over-estimated         because the number of assumed additional
                                                                                    additional
"repeaters" to make up for gaps from fewer wireless meters is extremely speculative
"repeaters"
                        should not have to pay more
and that customers should                           more because
                                                           because their premises
                                                                          premises cannot be
used to transmit other customers usage   usage data. Ms.
                                                       Ms. Foley-Ferguson
                                                             Foley-Ferguson also commented
that, in light of the fact that it is likely that most opt-out customers will choose the
                  option, there would be no benefit
existing meter option,                            benefit to providing
                                                             providing the transmitter-off option.
     Foley-Ferguson noted that this option would have a significant incremental cost to
Ms. Foley-Ferguson
                                 "transmitter-off meter would have to be designed
CMP ratepayers in that the "transmitter-off"                                   designed by the
manufacturer. In   In the event CMP proceeds with the transmitter-off option, Ms.    Ms. Foley-
                                                                                          Foley-
Ferguson stated that CMP should have an ownership interest in the newly developed     developed
design.

                                          low-income customers, the Public Advocate
                     With respect to the low-income
suggests that aa more
                 more realistic
                       realistic option would be for LIHEAP
                                                     LIHEAP customers to pay
                                                                         pay an up-front
charge to opt-out, but the monthly charges should be completely eliminated.


V.     DISCUSSION
       DISCUSSION

       As discussed below, we conclude that CMP's CMP's failure to provide it customers with
the ability to choose an alternative to aa wireless smart meter as part of it AMI
                                                                               AM1 initiative
                                                                                   initiative is
                                                                              provide its
an unreasonable utility act and practice. Accordingly, we direct CMP to provide
                                              installation of a standard wireless smart meter
customers with an option to opt-out of the installation
                                                                          order.'
under the terms and conditions specified in this Order and our Part I Order.9

       A.            Meter Opt-Out
               Smart Meter 0~t-Out

             At the outset, we affirm our support for CMP's AMI
                                                              AM1 initiative and smart grid
technology more generally. This technology will not only allow access to usage
                                           provide individual
information and pricing programs that will provide individual customers with

       'InIn the event the Commission finds a utility
       9                                      utility act or practice is unjust,
                  insufficient or unjustly discriminatory,
unreasonable, insufficient                 discriminatory, itit is authorized by statute to order
                                                 practice that it finds to be just and
the utility to establish an alternative act or practice
                      M.R.S.A. 3 1306(2).
reasonable. 35-A M.R.S.A.        § 1306(2).
Case 2:20-cv-00237-JDL Document 11-4 Filed 10/05/20 Page 12 of 18                    PageID #: 342

            II)
Order (Part II)                           -1
                                           122 -                         No. 2010-345, et al.
                                                                  Docket No.


opportunities to lower their electricity bills, but will also result in more
                                                                        more efficient electric
                 operational improvements
grid and utility operational  improvements for the benefit of all electricity users.
                                                                                users. We note
                 responded reasonably
that CMP has responded       reasonably and prudently                            regarding smart
                                               prudently to the State's policy regarding
grid technology, 35-A M.R.S.A. § 3143, and to the Commission's direction to pursue    pursue
new technology that will enhance the efficiency of its distribution and metering
                                                                             metering system.
                     competed nationally and received a DOE smart grid investment
CMP successfully competed                                                      investment grant
                         AM1 project.
for half the cost of its AMI  project. With federal support
                                                     support to implement
                                                                 implement national
                                                                              national and State
smart grid objectives, we found CMP's AMI   AM1 project
                                                 project to be cost-effective
                                                                cost-effective and technically
                                                                                    technically
          Order Approving
sound. Order                Insfallation of
                 Approving Installation          Technology, Docket No. 2007-215(11) (Feb.
                                            AM1 Technology,
                                         of AMI                              2007-215(11)  (Feb.
25, 2010).

              However, concurrent with the start of CMP's
              However,                                CMP's smart meter installation
                                                                            installation
                                               numerous letters
process in the fall 2010, we began to receive numerous       letters and e-mails from
            expressing serious
customers expressing    serious concerns
                                concerns regarding
                                          regarding wireless smart meters,
                                                                       meters, including
                                                                                including
                                                                         possible interference
potential health and safety impacts, privacy and security risks, and possible     interference
with wireless devices. These communications have continued throughout CMP's
                                       Investigation. In
deployment process and our Opt-Out Investigation.        In addition, we have received
                                                                               received
                    complaints regarding CMP's smart meter program and over a
seven ten-person complaints
                                               install aa smart meter on their premises.
thousand customers have asked CMP not to install                                 premises.

                                magnitude of concerns
                In light of the magnitude     concerns among a significant portion
                                                                                 portion of its
                       response that those concerns lack of credible scientific evidence
customers, CMP's response                                                           evidence
misses the point. CMP is a public utility that provides aa monopoly
                                                               monopoly service.
                                                                           service. Customers
                                                                                      Customers
that are dissatisfied with CMP service cannot obtain electricity transmission and
                                                           responsiveness to customer
distribution service from another provider. As such, responsiveness
concerns and customer acceptance of the terms and conditions of service are important    important
considerations with respect of public utility service. Under the circumstances presentedpresented
in this case, it is clearly
                    clearly an unreasonable
                                unreasonable act and practice
                                                       practice for a utility to ignore the
                 significant number of its customers and refuse to permit a smart meter
concerns of a significant
opt-out option if doing so is technically and economically
                                                 economically feasible and those customers
                          additional costs. The Staff bench
assume and bear the additional                         bench analysis and information
                                                                               information in the
                proceeding demonstrate that a smart meter opt-out in the context of
record in this proceeding
CMP's AMIAM1 program is technically and economically
                                            economically feasible. We, therefore, find that
CMP's AMIAM1 initiative, without an opt-out alternative,
                                             alternative, is an unreasonable
                                                                unreasonable utility act and
practice and we direct CMP to provide customers with opt-out alternatives as specified
in this Order.

       B.      Opt-Out Alternatives and Pricing

                                               alternatives and pricing as presented
               We find that the set of opt-out alternatives                presented in the
                                                              reasonable cost basis
Staff bench analysis to be supported in the record, has a reasonable          basis and is in
                                                include in its terms and conditions the
the public interest. Thus, CMP is directed to include
                  alternatives and pricing:10
following opt-out alternatives      pricing:''

       '' InIn addition to the above options, customers
       10                                     customers will continue to have the existing
option to relocate a smart meter to aa different point on their home, business or other
                  property. Under this option, customers would pay the cost of relocating
location on their property.
the meter, but would not incur any additional charges
                                                charges associated with an opt-out option.
Case 2:20-cv-00237-JDL Document 11-4 Filed 10/05/20 Page 13 of 18                 PageID #: 343

            II)
Order (Part II)                          - 1133 -               Docket No. 2010-345, et al.



    Option                                          Charqe
                                            Initial Charge        Monthlv Charge
                                                                  Monthly

    Existing Meter Option                    $40.00                      $12.00

    Transmitter-Off Option
                    Option                  $20.00                       $10.50

In addition, any customer who does not elect an opt-out option during the 30-day
In
enrollment period (see section V (D) below), and subsequently requests an opt-out after
                deadline, would be subject to a surcharge of $25.00 in addition to the
the enrollment deadline,
                   charges.
applicable opt-out charges.

               We disagree with CMP's argument that aa smart meter opt-out program
                                                                                program
                                     electro-mechanical meter. In our view, providing two
should not include an option for an electro-mechanical
opt-out options will not be overly confusing to customers and, based on the smart meter
complaints and customer letters, the vast majority of customers that have concerns
                  meters desire to maintain an existing meter. It would be of little
regarding smart meters                                                          little
purpose to provide an opt-out alternative in response to customer concerns when that
                   acceptable to most of the customers
alternative is not acceptable                customers as a means
                                                              means to address those
concerns."11 Moreover,
concerns.     Moreover, although
                         although we agree with CMP that the existing meter option does
                              required by our February
not provide the functionality required        February 25, 2010 AMI
                                                                 AM1 approval order
              2007-215(11)), much of that functionality would benefit
(Docket No, 2007-215(11)),                                    benefit the individual
customer. Therefore, a customer's choice to opt-out and keep the existing meter will
also be a choice to forego the benefits of the AM1 system.

                We also do not agree there would be no  no benefit to offering the transmitter-
                                                                                   transmitter-
                         alternative. Although it may be true that most opt-out customers
off option as a second alternative.
(at least in the near term) are likely
                                likely to choose the existing meter option, we believe
                                                                                  believe that
there is value to providing an alternative that will allow customers the ability to
                             benefits of the AMI
participate in some of the benefits          AM1 system,
                                                  system, including dynamic pricing
programs.'2
programs.   12 We
               We also believe
                        believe there will ultimately be value in an AMI
                                                                      AM1 system in which
CMP can remotely turn the smart meter transmitter on or off depending on changes in
customer desires or the occupancy
                           occupancy of the premises.
                                               premises. Because
                                                          Because of its value to the system
more generally, we conclude (contrary to CMP's position) that the incremental
                                                                        incremental costs of
establishing the transmitter-off option (such as the design of the meter and development
                   firmware)I3 should be recovered from all ratepayers
of the necessary firmware)13                                   ratepayers as part of the
overall AM1            requirement, as proposed
        AMI revenue requirement,         proposed in the Staff bench analysis.



          We
       " We
       11                                   actions to maintain the equipment and
            expect CMP to take reasonable actions
          necessary to support both
resources necessary            both opt-out options.
                                            options.

         he transmitter-off option meter will measure
      " The
      12                                      measure hourly usage,
                                                             usage, thus enabling a
                                           programs (such as time-of-use pricing).
customer to participate in dynamic pricing programs                      pricing).

           In her comments,
       l 3 In
      13          comments, Ms.
                            Ms. Foley-Ferguson
                                Foley-Ferguson stated that, because
                                                               because CMP is paying
                                                                              paying for
the development of new technology, it should receive some interest or benefit from that
                    Foley-Ferguson raises a valid
development. Ms Foley-Ferguson              valid point in this respect. We expect CMP
Case 2:20-cv-00237-JDL Document 11-4 Filed 10/05/20 Page 14 of 18                      PageID #: 344

      (Part II)
Order (Part II)                            --44-
                                             14 -                              2010-345.et al.
                                                                    Docket No. 2010-345,



                          intervenors argued that the incremental costs of providing
                    Some intervenors                                             providing the opt-
                      should not be charged
out alternatives should               charged directly to the opt-out customers,
                                                                      customers, but paidpaid for by
                   ratepayers. We disagree with this position. The AMI
all of CMP's ratepayers.                                               AM1 smart meters
                                                                                     meters are now
CMP's standard meter.  meter, It
                               It has
                                  has been the practice
                                               practice in Maine that customers that desire
alternatives to the utility's standard
                                 standard meters pay the incremental costs of the alternative
                                                                                        alternative
metering. See, e.g, Chapter
metering.                  Chapter 322, §3 5(A)(2).
                                           5(A)(2). We see no reason
                                                                  reason to change this practice
                                                                                            practice
in the context of CMP's smart meter program.program. As a general utility
                                                                      utility ratemaking principle,
                                                                                           principle,
customers that request non-standard
                              non-standard services should pay the incremental
                                                                        incremental costs of those
s e r ~ i c e s .In
services.14      'In
                  ~ our view, it would be inconsistent with ratemaking principles
                                                                            principles and basically
inequitable for CMP to recover the costs caused by an individualindividual customer's decision to
opt-out of receiving a standard wireless meter from its general body of ratepayers.ratepayers.

               Finally, as noted above,
               Finally,          above, Ms. Foley-Ferguson
                                              Foley-Ferguson argued that the estimated
                                                                               estimated
                                infrastructure is extremely speculative and should
cost of the incremental mesh infrastructure                                  should not be
                                                                  estimated costs cannot be
charged to opt-out customers. Although we agree that these estimated
known with aa large degree of certainty, such lack of certainty in estimated costs is not
                   ratemaking. We conclude that the estimated costs of the additional
unusual in utility ratemaking.
                                                   presented in the Staff bench analysis
infrastructure caused by customer opt-outs as presented                         analysis is
                  supported by the record
reasonable and supported             record in this proceeding, and should be included
                                                                               included in
the determination of the opt-out charges.

       C.        Low-Income Assistance

                                                                      low-income assistance
                We adopt, as part of the opt-out program, the low-income          assistance
proposal contained in the Staff benchbench analysis. Accordingly, customers that are eligible
                               low-income assistance
for LIHEAP will qualify for low-income       asststance as follows: customers whose income
                                                                                         income
                              100% of the Federal Poverty
is equal to less that than 100%                       Poverty Guidelines
                                                              Guidelines will receive a 50%
                  initial and ongoing
reduction in the initial       ongoing opt-out fees; and customers whose income is greater
      100% of the Federal
than 100%           Federal Poverty
                               Poverty Guidelines will receive
                                                         receive aa 25%
                                                                    25% reduction in the initial
                                                                                          initial
and ongoing opt-out fees. The program administration for this assistance will be
integrated with CMP's current Electric
                                    Electric Lifeline Program
                                                      Program (ELP) and funding would be
povided from CMP's distribution
provided                  distribution rates through a separate,
                                                         separate, reconcilable
                                                                    reconcilable mechanism
                                                                                 mechanism that
           reviewed and adjusted by the Commission
would be reviewed                              Commission on an annual basisbasis concurrent
                                                                                  concurrent with
                 reconciliation of ELP funding.
the review and reconciliation

              We find this low-income
                           low-income assistance plan
                                                   plan to be balanced
                                                              balanced and in the overall
public interest. Accordingly, we decline to adopt the Public Advocate's alternative
                       customers pay only the upfront charge with the monthly charges
proposal that LIHEAP customers
eliminated.


                                             ratepayers from the development of the
to take steps to secure any benefits for its ratepayers
transmitter-off option that may be reasonable
                                   reasonable and consistent
                                                    consistent with industry practice.
                                                                             practice.

         The primary incremental
       l 4 The
       14            incremental costs associated
                                        associated with the opt-out options are for
                   additional network devices (e.g., repeaters)
meter readers and additional                         repeaters) needed
                                                                needed to avoid
                                                                          avoid gaps in
          network that would otherwise exist due to there being fewer standard smart
the mesh network
                     transmitting meter data.
meters receiving and transmitting
Case 2:20-cv-00237-JDL Document 11-4 Filed 10/05/20 Page 15 of 18                PageID #: 345

            It)
Order (Part II)                          - 1155 -                                       a!.
                                                                Docket No. 2010-345, et al.



       D.        Enrollment Process
                 Enrollment

                                                    process described in the Staff bench
               We adopt the opt-out enrollment process                              bench
analysis. Under this process,
                       process, CMP will contact by telephone customers who have
already indicated that they do not want to havehave aa smart meter installed
                                                                   installed and inform
                                                                                  inform those
                           options pursuant
customers of the opt-out options    pursuant to the communications plan (discussed
                                                                             (discussed in
section V (E) below). InIn addition, before beginning
                                              beginning deployment in aa particular area,
CMP will notify customers in that area about the AMI  AM1 program and the opt-out
alternatives. Those customers will then have have 30 days from when the notice is sent to
                   enrollment decision. This approach will make the deployment
make an opt-out enrollment                                               deployment process
                                                                                      process
more efficient and less costly, because
                                 because CMP will know, with a reasonable
                                                                   reasonable degree of
certainty, which customers have decided to opt-out beforebefore deployment in the area
                                  notified in this manner and does not request
starts. If a customer has been notified                                   request an opt-out
within the 30-day enrollment
                    enrollment period, and later requests to opt-out, that customer will be
charged an additional $25.00. This charge is intended to provide
                                                               provide customers with an
incentive to make the opt-out choice within the enrollment period
incentive                                                      period and to cover some of
the costs of changing out the meter
                                meter after deployment in the area. CMP may waive the
surcharge if it determines there is a sufficient reason for the customer's failure to notify
CMP within the 30-day period.
                          period.

       E.        Communication Plan
                 Communication

                                      process, CMP is directed to develop and implement
               As part of the opt-out process,                                    implement
                        consistent with that described in the Staff's bench analysis. This
a communication plan consistent
communication plan should inform customers about CMP's AMI    AM1 initiative and opt-out
                             available on CMP's website. Specifically,
alternatives and should be available                        Specifically, the plan
                                                                              plan should
              "wireless" in describing the standard smart meters and provide the
use the term "wireless"
following information:

            •*                                                                 capabilities
                 description of the smart meter program, including smart meter capabilities
                      communication mode;
                 and communication     mode;
            *                        benefits of the smart meter program;
                 potential customer benefits                     program;
            ■                options available;
                 the opt-out options  available;

            -
            ■
            ■
            •
                     capabilities and
                 the capabilities and communication
                                       communication modes of the opt-out options;
                 the process to select an option;
                 the opt-out option charges; and
            ▪    the existing meter relocation alternative.
In our view, CMP could have been more proactive in its
In                                                       its prior efforts
                                                                   efforts to inform customers
of the smart meter program
                      program and its potential customer benefits. The development of the
                                        required by this Order should help improve CMP's
smart meter communication plan as required
                      customers of all aspects of the smart meter program.
efforts to inform its customers                                      program.

                  communications plan will provide useful and important information
              The communications                                           information to
                                important for the success of the AMI
all of CMP's customers and is important                          AM1 program.
                                                                     program. We,
therefore, agree with Staff that the costs of developing and implementing
                                                              implementing the
                                 recovered from all ratepayers
communication plan should be recovered              ratepayers as part of CMP's overall
Case 2:20-cv-00237-JDL Document 11-4 Filed 10/05/20 Page 16 of 18                 PageID #: 346

            II)
Order (Part II)                          -1
                                          166 -                                         al.
                                                                Docket No. 2010-345, et al.


AM1 revenue requirement.
AMI           requirement. Accordingly,
                            Accordingly, we reject CMP's argument
                                                          argument that the costs of the
                plan be recovered
communication plan       recovered through opt-out charges. We also reject CMP's
                                                              plan requirements
request that we specify in this Order that the communication plan  requirements will end
with the completion of the initial
                           initial AMI
                                   AM1 deployment in 2012. CMP's communication plan
                                                                                  plan
implementation should continue
implementation          continue until otherwise
                                       othewise directed by the Commission.
                                                                Commission.

       F.             Meterinq
              Opt-Out Metering

              Customers that choose either of the opt-out alternatives
                                                             alternatives (i.e., existing
meter option or transmitter-off option) will have their meters read
                                                                read manually by CMP (in
                standard smart meter which will be read
contrast to the standard                             read remotely),
                                                           remotely), and CMP will conduct
these manual meter reads on at least aa bi-monthly
                                          bi-monthly basis. These bi-monthly meter reads
will allow CMP to comply with ISO-NE
                                ISO-NE rules regarding load
                                                         load data reporting
                                                                    reporting requirements.
                                                                               requirements.

                                 implement the opt-out program with bi-monthly
                To allow CMP to implement                               bi-monthly meter
reads, we hereby waive Chapter 815,815, section 8(L) of our rules
                                                             rules so that CMP will not be
required to make monthly meter reads for opt-out customers. We also waive the
required
                        10(C) prohibition
Chapter 815, section 10(C)    prohibition against disconnecting an opt-out customer when
the latest bill issued was based
                           based on an estimated read,
                                                    read, as long as the customer's meter
           read consistent with the bi-monthly meter reading requirement.15
had been read                                                   requirement."
Furthermore, the six scheduled estimated meter readings
Furthermore,                                        readings that are attributable
                                                                       attributable to opt-out
                       excluded from CMP's ARP Service Quality Indicators
customers would be excluded                                         Indicators and
                                            requirement of six actual, on-schedule meter
performance will be measured against a requirement
readings per year.

       G.                  Deferral and Reconciliation
              Opt-Out Cost Deferral     Reconciliation Process
                                                       Process

               We adopt the cost deferral and reconciliation process
                                                                process recommended
                                                                          recommended in the
                                                                                    assumed
Staff's bench analysis. The opt-out charges specified in this Order reflect an assumed
                           participating in the opt-out program (total over both options).
level of 9,000 customers participating                                             options).
Actual participation rates, however, are very difficult to predict and participation rates
                                                                              significantly
that are higher or lower than assumed levels could result in CMP either significantly
                     under-recovering incremental opt-out program
over-recovering or under-recovering                          program costs. This result
occurs because some of the costs to provide the opt-out options are fixed in naturenature or
                      proportion to participation levels
do not vary in direct proportion                  levels (e.g., costs for meter reading).
                                                                                 reading).

                    therefore, adopt an opt-out cost recovery
               We, therefore,                           recovery mechanism
                                                                   mechanism under which
there will be a deferral and subsequent
                               subsequent reconciliation of costs to capture the difference
                                                                                     difference
between assumed and actual actual participation
                                  participation levels. CMP is directed to track and annually
                         participation information.
report actual program participation     information. Then, when CMP's distribution rates rates
     re-examined after the term of its current alternative rate
are re-examined                                               rate plan (ARP), the under- or
over-recovery of incremental costs due to any difference between assumed and actual
                      addressed and rates will be adjusted prospectively
participation will be addressed                                 prospectively as determined to
be just and reasonable by the Commission.
                                  Commission. Specifically,
                                                  Specifically, the              reconciliation
                                                                    deferral and reconciliation
                        differences in participation levels,
will be limited only to differences                   levels, and will not include true-ups for

       '' Section 16
       15         16 of Chapter 815 provides that the Commission
                                                      Commission may, for good cause,
                                                                               cause,
                                               required by statute.
waive any requirement of this rule that is not required    statute.
Case 2:20-cv-00237-JDL Document 11-4 Filed 10/05/20 Page 17 of 18                           PageID #: 347

Order (Part II)
Order (Part  I!)                             -- 17
                                                1 7 --                  Docket No.
                                                                        Docket No. 2010-345, et al.
                                                                                             et al.

other
 other items,
        items, including
                including costs
                          costs that
                                 that turn
                                       turn out
                                            out to
                                                 to be
                                                    be higher
                                                        higher or
                                                                or lower
                                                                    lower than
                                                                          than thatthat assumed
                                                                                        assumed in  in
determining
 determining thethe opt-out
                    opt-out charges.
                            charges. We  We reject
                                             reject CMP's
                                                     CMP's proposal
                                                              proposal that
                                                                         that itit be
                                                                                   be allowed
                                                                                      allowed toto defer
                                                                                                   defer
for
for future
    future recovery
            recovery incremental
                       incrementalcosts
                                      costs of
                                            of the
                                                the opt-out
                                                     opt-out program
                                                              program that
                                                                        that may
                                                                              may havehave been
                                                                                             been
unexpected
 unexpected as as CMP
                   CMP had
                         had in
                              in effect
                                 effect many
                                         many months
                                                 months toto develop
                                                             develop details
                                                                       details costs
                                                                                  costs for
                                                                                         for both
                                                                                             both opt
                                                                                                   opt out
                                                                                                       out
options   which
options which were detailed, well
                  were  detailed, well documented
                                         documented and and comprehensive.
                                                              comprehensive. Any     Any such
                                                                                          such costs
                                                                                                costs (as
                                                                                                       (as
with
with any
      any unforeseen
           unforeseen costs)
                         costs) will
                                 will be
                                      be subject
                                          subject to
                                                   to the
                                                      the terms
                                                           terms of
                                                                 of CMP's
                                                                      CMP's ARP.
                                                                             ARP.

        Accordingly, CMP
       Accordingly,    CMP is is directed
                                 directed toto implement
                                                implement aa smart
                                                               smart meter
                                                                      meter opt-out
                                                                            opt-out program
                                                                                    program as
                                                                                            as
specified
specifiedin
          in the
              the Part
                  Part II and
                          and Part
                               PartIIll issued
                                         issuedinin this
                                                     this proceeding.
                                                          proceeding.


                    Dated at
                    Dated    Hallowell,Maine,
                          at Hallowell, Maine,this
                                               this 22nd day of
                                                    22ndday  of June,
                                                                June, 2011.
                                                                      201 1.

                               BY ORDER
                               BY ORDER OF THE COMMISSION
                                        OF THE COMMISSION


                                Iteuke--k)
                                         Karen Geragity
                                       AdministrativeDirec
                                       Administrative Directo




COMMISSIONERS
COMMISSIONERSVOTING
              VOTINGFOR:
                    FOR:                        Vafiades
                                                Vafiades
                                                Littell
                                                Littell
Case 2:20-cv-00237-JDL Document 11-4 Filed 10/05/20 Page 18 of 18              PageID #: 348

            II)
Order (Part II)                        -3
                                        188 -                Docket No. 2010-345,
                                                                          -.      et al.

                    NOTICE OF RIGHTS
                    NOTICE    RIGHTS TO REVIEW
                                        REVIEW OR APPEAL

         M.R.S.A. § 9061 requires
       5 M.R.S.A.         requires the Public Utilities
                                               Utilities Commission to give each party to
    adjudicatory proceeding written notice
an adjudicatory                     notice of the party's rights to review or appeal of its
decision made at the conclusion of the adjudicatory proceeding. The methods
decision                                                                  methods of review
                                                                                     review
             PUC decisions at the conclusion
or appeal of PUC                   conclusion of an adjudicatory proceeding
                                                                    proceeding are as
follows:

      1.
      1.    Reconsideration of the Commission's
            Reconsideration         Commission's Order may be requested
                                                                   requested under
              1004 of the Commission's
      Section 1004        Commission's Rules of Practice and Procedure
                                                                 Procedure (65-407
                                                                              (65-407
      C.M.R.llO) within 20 days of the date of the Order by filing aa petition with the
      C.M.R.110)
      Commission stating the grounds upon which reconsideration
      Commission                                   reconsideration is sought.

      2.
      2.    Appeal of a final decision of the Commission may be taken to the Law
      Court by filing, within 21 days of the date of the Order, a Notice
                                                                  Notice of Appeal with
                           Director of the Commission,
      the Administrative Director          Commission, pursuant to 35-A M.R.S.A.
                                                                          M.R.S.A. §
      1320(1)-(4)
      1320(1)-(4)  and  the Maine Rules Appellate Procedure.
                            Maine  Rules   of

      3.                                                                involving the
             Additional court review of constitutional issues or issues involving
      justness or reasonableness
                  reasonableness of rates may be had by the filing of an appeal with
                                                    1320(5).
      the Law Court, pursuant to 35-A M.R.S.A. § 1320(5).

-
Note: The attachment of this Notice
                             Notice to a document does not indicate
                                                           indicate the Commission's
                                                                        Commission's
      view that the particular document may be subject to review
                                                            review or appeal. Similarly,
                                                                              Similarly,
                         Commission to attach a copy of this Notice to a document does
      the failure of the Commission
                        Commission's view that the document is not subject to review
      not indicate the Commission's                                           review or
      appeal.
